Citation Nr: 1711174	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.

Entitlement to service connection for fatigue and sleep disturbances, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel








	
INTRODUCTION

The Veteran served in active duty with the Marine Corps from September 2001, to December 2005.  The tenure of service occurred during the Gulf War.

This matter comes before the Board of Veteran's Appeals (Board) from a January 2011 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently with the RO in Seattle, Washington.

The Veteran filed a Notice of Disagreement (NOD) regarding the January 2011 rating decision in May of 2011.  A Statement of the Case (SOC) was issued in September 2013 affirming the RO decision denying service connection for sleep apnea.  In July 2016, the Veteran filed an Appeal to the Board (VA Form 9).  Although a Decision Review Officer (DRO) Hearing was requested and scheduled, the Veteran failed to appear.  A Supplemental Statement of the Case (SSOC) was subsequently issued noting the lack of newly identified or submitted medical evidence to support a grant of service connection for sleep apnea.  The Veteran's Appeal was certified to the Board on September 20, 2016.  A revocation of power of attorney was associated with the claims file on March 10, 2017. The Veteran was previously represented by Adam Werner, Esq. of Gordon & Donner, P.A.

The issue of entitlement to service connection for fatigue and sleep disturbances, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's obstructive sleep apnea did not manifest during or as a result of military service, nor is it related to a service connected disability.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist & Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Review of the claims file indicates that the Veteran filed an initial claim for service connection for sleep apnea in June 2010.  In a July 2010 correspondence, the Veteran was informed of the evidence required to substantiate his claim and the respective duties for obtaining evidence pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5103A (West 2014), 38 C.F.R. § 3.159 (2016).  The notice elements listed under 3.159(b)(1) were provided prior to the January 2011 RO decision. 

The record also indicates the Veteran's service treatment and personnel records were obtained as well as post-service VA and private treatment records.  

The Board acknowledges that the Veteran was provided a VA examination in response to his claim of entitlement to service connection for obstructive sleep apnea.  VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon, 20 Vet. App. at 83.

In December of 2016, the Veteran was provided a sleep study at a VA treatment facility.  Reports from the examination and sleep studies performed in May 2010 and November of 2011 have been associated with the file. The medical opinions, study reports, and lay statements contained therein are sufficient evidence for deciding the claim presented.  Further, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the alleged disability in sufficient detail so that the Board's evaluation is fully informed, and contain a reasoned explanation. 38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016), El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In accordance with the aforementioned, the Board finds the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant Laws & Regulations

The Veteran contends that he is entitled to service connection for sleep apnea. However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not suffer from sleep apnea that manifested during or as a result of, active duty military service, or, that was caused or aggravated by a service connected disability.  As such, service connection is not warranted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Service Connection - Obstructive Sleep Apnea

In this case, the Veteran reports that he has suffered from obstructive sleep apnea with symptoms including sleep disturbances, snoring, fatigue and daytime drowsiness since his military service.  For the reasons stated below, the Board finds that sleep apnea is not related to the Veteran's military service.

A review of the Veteran's service treatment records show no complaints, treatment, or diagnosis of sleep apnea or any sleep related condition while in service. In a November 2016 VA examination (VAX), the examiner notes the Veteran's complaints of multiple symptoms that could not be associated with a competent medical diagnosis.  VA treatment records between January and October 2010 reference a June 2010 sleep study which revealed a diagnosis of mild obstructive sleep apnea.  Subsequent VA treatment records between May 2011 and February 2012 note the prior history of sleep apnea. Neither report establishes a connection between the Veteran's symptoms and his military service.  The diagnosis of sleep apnea occurred between four and five years after separation from military service.   

In December 2016, the Veteran was afforded a VA sleep study.  The examiner noted the Veteran's complaints of sleep disturbances, snoring, and fatigue that started two and a half years prior to the examination.  It also noted the Veteran's conflicting account of a prior statement regarding his girlfriend's contention that he snores and stops breathing during sleep.  A sleep study performed in connection with the VA examination shows no evidence of obstructive sleep apnea and any desaturations or hypoxemia.  The examiner noted however, an underestimation of the true severity can result from a lack of supine sleep and the absence of nasal pressure during the study.  Therefore, the Veteran could have mild obstructive sleep apnea not detected by the study.  In a report of findings, the VA examiner indicated normal results from the sleep study analysis.  Further, as the Veteran denied sleep symptoms such as cataplexy, sleep related hallucinations, and sleep related paralysis, the examiner opined that it was unlikely that even mild sleep apnea would cause the Veteran's symptoms and therefore no treatment recommendations were made.

The Board acknowledges that the Veteran has provided lay statements describing symptoms commonly associated with sleep apnea.  Review of the Veteran's March 2008 treatment records contain the Veteran's reports of difficulty sleeping and sleep disturbances.  In March 2010, the Veteran requested a sleep study due to ongoing experience of symptoms including daytime drowsiness, snoring and difficulty sleeping.  Findings in a May 2010 sleep study suggest mild obstructive sleep apnea while noting the environmental factors during the study administration may have impacted the study results.  Other medical evidence of record indicate the Veteran's symptoms were first reported many years after separation from service and any subsequent diagnosis of sleep apnea is not causally or etiologically related to the Veteran's service or any service-connected disease.  As such, both the Veteran and his girlfriend's assertions regarding the experience or observance of symptoms commonly associated with sleep apnea are neither competent nor persuasive and will not be afforded probative weight.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection for obstructive sleep apnea is denied.


ORDER

Service connection for sleep apnea is denied.  


REMAND

The Veteran has described symptoms of fatigue and sleep disturbances.  The Veteran was afforded a VA examination in November of 2016.  The examiner specifically concluded that the Veteran complained of multiple symptoms that could not be associated with a competent medical diagnosis.  The Board, finds that the Veteran's reported symptoms should be addressed as to whether they represent an undiagnosed illness associated with the Veteran's service in Persian Gulf.  

Presumptive Service Connection - Undiagnosed illness

The Veteran has asserted that he is entitled to service connection for sleep apnea.  Specifically, he complains of ongoing symptoms to include sleep disturbances, snoring, and fatigue.  The Veteran has only argued that compensation is warranted for sleep apnea pursuant to 38 U.S.C.A. §§ 1110 (West 2014).  However, the Board must consider theories of entitlement that are raised by the record. Robinson v. Peake, 21 Vet. App. 545 (2008).  Because the Veteran has Persian Gulf service and provided lay statements along with medical evidence suggesting a possible diagnosis of mild obstructive sleep apnea, the issue of presumptive service connection under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016) has been raised by the record.  For the reasons discussed below, the Board remands the issue of service connection for sleep disturbances and fatigue to include as due to an undiagnosed illness, to the agency of original jurisdiction for further development. 
	
Review of the record indicates the Veteran was stationed in the Persian Gulf.  
Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317 (2016), there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. (West 2014).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b) (2016).

In the present case, the Veteran asserts he has suffered from chronic fatigue and sleep disturbances in the past, and has a present diagnosis of mild obstructive sleep apnea.  The claims file contains private treatment records which note repeated complaints of sleep disturbances, fatigue, snoring, and daytime drowsiness.  In November 2016 VA examination (VAX), the examiner notes the Veteran's complaints of multiple symptoms that could not be associated with a competent medical diagnosis.

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii)(2016).  The Veteran's prior treatment records reveal overlapping symptoms and signs including fatigue and sleep disturbances which medical practitioners were unable to ascertain pathology to render a diagnosis.

The Board finds that service connection for chronic fatigue and sleep disturbances, identified as sleep apnea, may be warranted on the basis that this is a qualifying chronic disability resulting from medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms due to her Persian Gulf service. The Veteran had the requisite service and now has a disability of chronic fatigue and sleep disturbances that is not attributable to a known diagnosis or attributable to an intervening event. For purposes of determining whether the Veteran experiences a chronic multi-symptom illness manifested by chronic fatigue and sleep disturbances, identified as sleep apnea, has manifested to a compensable degree, the Board remands to the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA examination before an appropriate examiner regarding his claimed chronic fatigue and sleep disturbances.  The Veteran's claims file and a copy of this remand must be forwarded to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is there objective evidence perceptible to the examiner, or other non-medical indicators capable of independent verification that show chronic fatigue and sleep disturbances?  

(b) The examiner should opine as to whether the Veteran's reported chronic fatigue and sleep disturbances represent an undiagnosed illness associated with the Veteran's service in Persian Gulf, or, whether his reported chronic fatigue and sleep disturbances are associated with any other known clinical diagnosis, to include mild obstructive sleep apnea.  

2. A complete rationale must be provided for all opinions offered.  If the examiner determines an opinion cannot be provided without resort to mere speculation, the examiner should explain why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.

3. Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


